UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1701


SIDDI JON,

                  Plaintiff - Appellant,

             v.

WASHINGTON MUTUAL BANK; BRIAN CHAN;          PROFESSIONAL   CHOICE,
INCORPORATED; CNA; MARCELLA WOODS LLC,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-00632-JFM)


Submitted:    November 13, 2008             Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Siddi Jon, Appellant Pro Se.      Virginia Wood Bryant, POPE &
HUGHES, PA, Townson, Maryland; Michael Paul Tanczyn, Townson,
Maryland; Jeffrey M. Kotz, Townson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Siddi Jon appeals the district court’s order granting

the Defendants’ motion to dismiss her civil actions related to

the foreclosure action that culminated in the sale of her home.

We   have   reviewed    the   record     and    find   no    reversible       error.

Accordingly,     we    deny   Jon’s    motion    for   default      judgment      and

affirm for the reasons stated by the district court.                         Jon v.

Washington     Mut.   Bank,   No.     1:08-cv-00632-JFM       (D.    Md.    May   19,

2008).      We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in     the    materials

before   the   court    and   argument       would   not    aid   the     decisional

process.

                                                                            AFFIRMED




                                         2